Exhibit 10.1

 

LOGO [g169498g1001040600935.jpg]

Verso Corporation

8540 Gander Creek Drive

Miamisburg, Ohio 45342

T 877 855 7243

www.versoco.com

September 30, 2020

Mr. Adam St. John

Dear Adam:

This letter agreement, including the Waiver (as defined herein) and the other
exhibits hereto (collectively, this “Agreement”), sets forth the understanding
and agreement between Verso Corporation, a Delaware corporation (together with
any of its parents, subsidiaries and affiliates as may have employed you from
time to time, and any and all successors thereto, the “Company”), and you
regarding the ending of your employment with the Company. All capitalized terms
used but not defined herein have the meanings given to them elsewhere in this
Agreement.

1. Ending of Employment; End Date. Your employment with the Company will end on
September 30, 2020 (the “End Date”). In connection therewith, you hereby
irrevocably resign, effective as of the End Date, from all your positions with
the Company and each of its subsidiaries, including as a director, employee and
the President and Chief Executive Officer of Verso Corporation.

2. Waiver and Release of Claims Agreement. Attached hereto as Exhibit A is a
Waiver and Release of Claims Agreement (the “Waiver”), which is considered an
integral part of this Agreement and is incorporated herein by reference as if
fully restated herein. By signing each of this Agreement and the Waiver, you are
waiving certain legal rights, and you are hereby advised to consult with an
attorney and to have the attorney review these documents with you before you
sign them.

3. Benefits. If you sign the Waiver and do not revoke it within the time periods
described therein, and subject to your compliance with all of your obligations
under this Agreement, the Waiver, the Amended and Restated Confidentiality
and Non-Competition Agreement dated as of November 11, 2019, between the Company
and you (the “CNC Agreement”), and any other contract between the Company and
you, the Company will provide to you the payments and benefits described
in Exhibit B (the “Benefits”). If you sign the Waiver but then revoke it in a
timely manner, you will not be entitled to the Benefits.

4. Other Payments and Benefits. Certain payments and benefits that the Company
will provide to you, regardless of whether you sign this Agreement or the
Waiver, in connection with the ending of your employment with the Company are
described in Exhibit C.

5. Taxes. You will be ultimately and solely responsible for the timely payment
in full of all federal, state, local and foreign taxes, and all interest and
penalties thereon, imposed with respect to the Benefits and all other payments
and benefits (except the welfare plan payments provided in Section 8 of Exhibit
B of this Agreement) that you receive in connection with the ending of your
employment with the Company. The Company will withhold any and all federal,
state, local and foreign taxes and charges that the Company is required to
withhold from the Benefits and other payments and benefits that you receive in
connection with the ending of your employment with the Company. You agree not to
make any claim against the Company or any other Releasee (as defined herein) if
an adverse determination is made as to the tax treatment of, the Benefits or
other payments and benefits that you receive in connection with the ending of
your employment with the Company.

 

1



--------------------------------------------------------------------------------

6. Acknowledgements. You acknowledge and agree that (a) you have carefully read
this Agreement and the Waiver in their entirety, fully understand and agree to
their terms, conditions and provisions, and have signed this Agreement and the
Waiver knowingly, voluntarily and free from any fraud, duress, coercion or
mistake of fact; (b) this Agreement is effective immediately and (c) the Waiver
will become legally binding on and enforceable against you and the Company
beginning on the Effective Date (as defined herein).

7. No Admissions. The Company does not admit, in this Agreement or otherwise,
that (a) the Company has treated you unlawfully or unfairly in connection with
your employment with the Company, the ending of your employment with the
Company, or otherwise, and (b) the Company has incurred any liability to you or
anyone else arising from or relating to your employment with the Company, the
ending of your employment with the Company, or otherwise.

8. Non-Disparagement. You shall not, at any time, publish or communicate
disparaging or derogatory statements or opinions about the Company or any other
Releasee, including but not limited to, disparaging or derogatory statements or
opinions about its or their management, directors, officers, employees, agents,
stockholders, research, products or services, to any third party. Furthermore,
the Company shall instruct the officers and directors of the Company to not, at
any time, publish or communicate disparaging or derogatory statements or
opinions about you to any third party. The restrictions of this Section 8 shall
not apply to truthful statements made in court, arbitration proceedings or
mediation proceedings or in documents produced or testimony given in connection
with legal process that are based on the reasonable belief of the person making
the statement and are not made in bad faith.

9. Further Assurances. The Company and you agree to execute and deliver any and
all other documents and instruments and to take any and all other actions that
the other party may reasonably request from time to time to effectuate the
intent and purposes of this Agreement.

10. Successors. This Agreement is personal to you and may not be assigned by
you. This Agreement will inure to the benefit of and be binding upon and
enforceable by and against the Company and its respective successors and
assignees, and any such successor or assignee will be deemed substituted for the
Company under this Agreement for all purposes. As used herein, the terms
“successor” and “assignee” include any person or entity that at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires
ownership of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.

11. Enforceability. This Agreement is binding upon and enforceable by and
against the Company and its successors and permitted assignees and you and your
agents, representatives, heirs, beneficiaries, executors, administrators and
permitted assignees.

12. Amendment. This Agreement may not be amended, supplemented or otherwise
modified except by a written agreement that expressly refers to this Agreement
and is executed and delivered by all the parties hereto.

13. Waiver. Neither the failure nor any delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement will operate
as a waiver thereof, nor will any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise of the same or
any other right, remedy, power or privilege, nor will any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver under this Agreement will be binding unless it is in
writing and is signed by the party asserted to have granted such waiver.

14. Severability. If any provision of this Agreement or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal,
invalid or unenforceable, then such provision will be modified automatically to
the extent necessary to make such provision fully legal, valid or enforceable
and the remainder of this Agreement will continue in full force and effect.

 

2



--------------------------------------------------------------------------------

15. Cooperation in Drafting; Certain Usage. Each party hereto has cooperated in
the negotiation, drafting, preparation and review of this Agreement. In the
event of any interpretation or construction of any provision of this Agreement,
such provision will not be construed against either party on the basis that such
party was the drafter of such language. As used herein, the term “includes” and
its derivatives are to be interpreted as if they are followed immediately by the
phrase “without limitation” or similar phrases.

16. Choice of Law and Jurisdiction. This Agreement will be governed by,
construed under, and enforced in accordance with the internal laws of the State
of Ohio, without regard to the conflicts-of-law provisions or principles
thereof. This Agreement and its subject matter have substantial contacts with
the State of Ohio, and any lawsuit or other legal proceeding with respect to
this Agreement must be brought in a court of competent jurisdiction in
Montgomery County, Ohio, or in the United States District Court for the Southern
District of Ohio. In any such lawsuit or other legal proceeding, any such court
will have personal jurisdiction over all the parties hereto, and service of
process upon them under any applicable law, statute or rule will be deemed valid
and good.

17. Fees and Expenses. If any party to this Agreement commences a lawsuit or any
other legal proceeding against any other party hereto arising from or relating
to this Agreement (including to enforce any covenant contained in this Agreement
or to obtain any relief or remedy for any breach of this Agreement), and you
prevail on at least one substantive count in such lawsuit or other legal
proceeding will be entitled to receive, in addition to all other relief and
remedies to which it may be entitled, an award of all the costs incurred by such
party in preparing for and conducting the lawsuit or other legal proceeding,
including its reasonable attorneys’ fees and expenses and court costs.

18. Complete Agreement. This Agreement (including the Waiver and the other
exhibits hereto) and the CNC Agreement (as applicable) constitute and contain
the entire agreement and final understanding concerning your relationship with
the Company and the other subject matters addressed herein and supersedes and
replaces all prior negotiations, understandings, agreements and arrangements,
whether written or oral, and whether proposed or definitive, concerning the
subject matters hereof. Any prior representation, promise or agreement not
specifically set forth in this Agreement will not be binding upon or enforceable
against either party. You are not relying on any representation of the Company
or any other Releasee except as expressly set forth in this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and the signature pages
hereof by facsimile or email transmission will constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. The electronic signatures of the parties
will be deemed to be their original signatures for all purposes.

20. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, if on the End Date you are a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder (collectively, “Section 409A”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or pursuant
to any other agreement with the Company as a result of such termination of
employment is necessary in order to prevent any prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion deferred under this
Section 20 shall be paid or distributed to you in a lump sum on the earlier of
(a) the date that is six months following the End Date, (b) a date that is no
later than 30 days after the date of your death, or (c) the earliest date as is
permitted under Section 409A. For purposes of clarity, the six-month delay shall
not apply in the case of severance pay contemplated by Treas.
Reg. Section 1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.
Any remaining payments due under this Agreement shall be paid as otherwise
provided herein. If any other payments of money or other benefits due to you
under this Agreement could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined jointly by the Company and you, that is
reasonably expected not to cause such an accelerated or additional tax. For
purposes of Section 409A, your right to receive installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such payment made under this Agreement shall at all times
be considered a separate and distinct payment within the meaning of
Section 409A, and references in this Section 20 to your “termination of
employment” shall refer to your “separation from service” with the Company
within the meaning of Treas. Reg. Section 409A-1(h) and any successor provision.
To the extent that any reimbursements or in-

 

3



--------------------------------------------------------------------------------

kind benefits due to you under this Agreement constitute “deferred compensation”
under Section 409A, any such reimbursements or in-kind benefits shall be paid to
you in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). To the
maximum extent permitted by applicable law, the amounts payable to you under
this Agreement shall be made in reliance upon Treas. Reg. Section 1.409A-1(b)(9)
(with respect to separation pay plans) or Treas.
Reg. Section 1.409A-1(b)(4) (with respect to short-term deferrals). The Company
shall consult with you in good faith regarding the implementation of the
provisions of this Section 20, provided that neither the Company nor any of its
employees or representatives shall have any liability to you with respect
thereto.

[The signature page follows on the next page.]

 

4



--------------------------------------------------------------------------------

To indicate your agreement to and acceptance of the terms, conditions and
provisions of this Agreement and the Waiver, please sign both copies of this
Agreement and the Waiver and return one copy of each document to me. The other
copy of each document is for your files.

 

Verso Corporation

/s/ St. John Daugherty

By: St. John Daugherty Vice President, Legal and Corporate Affairs Date:
September 30, 2020

 

Agreed to and Accepted:

/s/ Adam St. John

Adam St. John Date: September 30, 2020

 

5



--------------------------------------------------------------------------------

EXHIBIT A

VERSO CORPORATION

8450 Gander Creek Drive

Miamisburg, Ohio 45342

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the Benefits, I freely and voluntarily agree to enter into and
be bound by this Waiver and Release of Claims Agreement (this “Waiver”). All
capitalized terms used but not defined herein have the meanings given to them
elsewhere in the Agreement.

1. Ending of Employment. I acknowledge and agree that my employment with the
Company ended on the End Date.

2. Delivery of Waiver. I acknowledge that the Company delivered the Agreement
and this Waiver to me on September 30, 2020.

3. Effect on Benefits. I acknowledge and agree that unless I sign and do not
revoke this Waiver within the time periods described herein, and unless I comply
with all the covenants and perform all the obligations imposed on me in the
Agreement, this Waiver, the CNC Agreement, and any other contract between the
Company and me, I will not be entitled to receive any of the Benefits.

4. Waiver and Release. Subject in all respects to the Retained Rights (as
defined herein), which shall remain with me and are not waived, released,
discharged or affected in any way by this Waiver, I and anyone claiming through
me (including my agents, representatives, assigns, heirs, beneficiaries,
executors and administrators) hereby irrevocably, unconditionally and forever
waive, release and discharge the Company, its direct and indirect parents,
subsidiaries and other affiliates, its and their respective predecessors,
successors and assigns, and its and their respective former, current and future
stockholders, members, partners, directors, officers, managers, employees,
agents, representatives, attorneys and insurers (collectively, the “Releasees”)
from any and all claims, causes of action, charges, complaints, demands and
rights of any nature whatsoever, whether known or unknown, and whether fixed or
contingent, arising from, based on, or relating to my employment with the
Company, the ending of my employment with the Company, my status at any time as
a holder of any securities of any Releasee, any act or omission of any Releasee
occurring prior to or on the End Date, and any dealing, transaction or event
involving any Releasee occurring prior to or on the End Date, including any and
all such claims, causes of action, charges, complaints, demands and rights under
the Civil Rights Act of 1866, the Civil Rights Act of 1871, the Fair Labor
Standards Act of 1938, the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Employee Retirement
Income Security Act of 1974, the Worker Adjustment and Retraining Notification
Act of 1988, the Older Workers Benefit Protection Act of 1990, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley
Act of 2002, all laws of the State of Ohio relating to any subject matter
covered by the foregoing laws of the United States of America (including Ohio
Revised Code Section 4112), and any other federal, state or local law, rule,
regulation or common law, in each case as the same may be amended from time to
time. This Waiver includes all wrongful termination and constructive discharge
claims, all discrimination claims, all claims for compensation for the time
worked and the services performed for the Company, all claims (except the
Retained Rights) relating to the CNC Agreement or any contract of employment
(whether express or implied) with the Company, all claims for the breach of any
covenant of good faith or fair dealing (whether express or implied), and any
tort of any nature. This Waiver is for any relief or remedy, regardless of how
it is denominated, including wages, back pay, front pay, reinstatement,
benefits, compensatory damages, punitive or exemplary damages, and attorneys’
fees and expenses. Notwithstanding any provision of this Waiver to the contrary,
this Waiver does not apply to any claim or right that may not be waived under
applicable law, any claim for my vested interest in any employee benefit plan,
program or arrangement maintained by the Company or the benefits provided
thereunder, any claim for unemployment insurance benefits or workers’
compensation, any claim arising from or relating to the Agreement or this
Waiver, or any claim that may arise after the Effective Date.

 

1



--------------------------------------------------------------------------------

5. No Unreported Work; Proper Payment. I represent that I have reported all
hours that I have worked for the Company, and that the Company has properly paid
me for all of my hours worked.

6. No Unreported Work-Related Injury or Illness. I represent that I have no
unreported work-related injury or illness, and I have no basis to report any
such injury or illness.

7. No Claim, Charge, Etc. I represent that I have not made or filed any claim,
charge, complaint, demand or lawsuit against any Releasee to such Releasee or
with the United States Equal Employment Opportunity Commission, the Ohio Civil
Rights Commission, or any other federal, state or local governmental authority
or court. Except as expressly contemplated in the last sentence of Section 4 of
this Waiver or as to the Retained Rights, and only if and to the extent
permitted by applicable law, I agree that (a) I will not make any claim, charge,
complaint, demand or lawsuit against any Releasee, and (b) if any federal, state
or local governmental authority or court assumes jurisdiction of any claim,
charge, complaint, demand or lawsuit against any Releasee on my behalf, I will
request that such governmental authority or court withdraw from the matter and I
will refuse any and all benefits derived therefrom. I hereby irrevocably waive
any right that I may have to bring any representative action or to serve in any
representative capacity in any class or collective action against any Releasee,
such that any action by me or taken on my behalf may proceed, if at all, only as
an individual action.

8. No Unlawful Act or Omission; Investigations. I represent that I have not
knowingly engaged in any unlawful act or omission in the course of my employment
with the Company, and I know of no basis on which any such claim could be
asserted. I will cooperate fully in any investigation conducted by or on behalf
of the Company into any matter that occurred at any time during my employment
with the Company. I understand that this Waiver does not prevent me from
cooperating in any investigation conducted by or on behalf of any federal,
state, local or foreign governmental authority. To the fullest extent permitted
by applicable law, I hereby irrevocably assign to the government of the United
States of America any right that I might have to any proceeds or award in
connection with any false claim proceeding against the Company or any other
Releasee.

9. Protected Rights. I understand that (a) nothing contained in this Waiver or
elsewhere in the Agreement is intended to limit, or shall be construed as
limiting, my ability to file a charge or complaint with the United States Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (each a “Government Agency”); (b) this Agreement does not limit my
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company; and (c) this Agreement does not limit my right to receive an incentive
award for information provided to any Government Agency. For clarity, and as
required by law, this Waiver does not prevent me from accepting a whistleblower
award from the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended. Notwithstanding the foregoing, I
agree to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company Confidential
Information (as defined below) to any parties other than the Government
Agencies. I further understand that the protected rights described in this
Section 9 do not include the disclosure of any Company attorney-client
privileged communications or attorney work product. In addition, pursuant to the
Defend Trade Secrets Act of 2016, I acknowledge that I am hereby notified that
an individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

2



--------------------------------------------------------------------------------

10. Return of Company Property. I agree to commit no act or omission that harms,
impairs or in any way damages the Company’s (or any of its subsidiaries’)
computer systems and resources, including but not limited to, data, servers,
storage, personal computers, mobile devices, security systems, network systems,
and Company software. I represent and covenant that I have returned to the to
the Company (a) all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and all other
materials, including computerized electronic information, that refer, relate or
otherwise pertain to the Company or any of its subsidiaries that were in my
possession, subject to my control or held by me for others; and (b) all property
or equipment that I have been issued by the Company or any of its subsidiaries
during the course of my employment or property or equipment that I otherwise
possessed, including any keys, credit cards, office or telephone equipment,
computers, tablets, cell phones/smartphones, other devices, and automobile. I
acknowledges that I am not authorized to retain any physical, computerized,
electronic or other types of copies of any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files
or materials, and am not authorized to retain any property or equipment of the
Company or any of its subsidiaries. I further agree that I will immediately
forward to the Company (and thereafter destroy any electronic copies thereof)
any business information relating to the Company or any of its subsidiaries that
has been or is inadvertently directed to me following the date of the
termination of my employment. The Company will reasonably cooperate with me, if
requested, to transfer to me the phone numbers associated with my Company cell
phones/smartphones.

11. Confidential Information. I represent and agree that my CNC Agreement
remains in force and I will comply with my obligations thereunder.

12. Inventions. I acknowledge and agree that the Company owns all rights to and
interests in any Invention that I conceived of, developed or assisted in
developing, in whole or in part, while employed with the Company and prior to
the End Date that (a) relates to the Company’s current business or anticipated
future businesses, (b) involves the use of the Company’s information, equipment,
facilities or supplies, (c) is or was created or conceived of, in whole or part,
while working on the Company’s time, or (d) results from my work for the
Company. I represent and agree that I have disclosed to the Company all
Inventions that I conceived of, developed or assisted in developing, in whole or
in part, while employed with the Company and prior to the End Date. As used
herein, the term “Inventions” means inventions (whether or not patentable),
discoveries, innovations, improvements, designs and ideas and related
technologies and methodologies (whether or not shown or described in writing or
reduced to practice). I understand that my acknowledgement of the Company’s
ownership of such Inventions and the required disclosure thereof do not apply to
an Invention that does not meet any of the characteristics identified in the
first sentence of this Section 12.

13. Enforceability. This Waiver is binding upon and enforceable against me and
my agents, representatives, heirs, beneficiaries, executors and administrators.

14. Choice of Law and Jurisdiction. This Waiver will be governed by, construed
under, and enforced in accordance with the internal laws of the State of Ohio,
without regard to the conflicts-of-law provisions or principles thereof. This
Waiver and its subject matter have substantial contacts with the State of Ohio,
and any lawsuit or other legal proceeding with respect to this Waiver must be
brought in a court of competent jurisdiction in Montgomery County, Ohio, or in
the United States District Court for the Southern District of Ohio. In any such
lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

15. CONSIDERATION AND CONSULTATION. THE COMPANY HEREBY ADVISES ME THAT BEFORE I
SIGN THIS WAIVER, I MAY TAKE 21 DAYS TO CONSIDER WHETHER OR NOT TO SIGN IT. THE
COMPANY ALSO HEREBY ADVISES ME TO CONSULT WITH AN ATTORNEY AND TO HAVE THE
ATTORNEY REVIEW THIS WAIVER WITH ME BEFORE I SIGN IT. I HEREBY ACKNOWLEDGE THAT
I HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND EITHER HAVE HELD SUCH
CONSULTATION OR HAVE DETERMINED NOT TO CONSULT WITH AN ATTORNEY.

16. REVOCATION. THE COMPANY HEREBY ADVISES ME THAT I MAY REVOKE THIS WAIVER BY
DELIVERING WRITTEN NOTICE OF MY REVOCATION TO ST. JOHN DAUGHERTY, VICE
PRESIDENT, LEGAL AND CORPORATE AFFAIRS, VERSO CORPORATION, 8540 GANDER CREEK
DRIVE, MIAMISBURG, OHIO 45342, WITHIN THE 7-DAY PERIOD FOLLOWING THE DAY THAT I
SIGN THIS WAIVER (THE “REVOCATION PERIOD”). I UNDERSTAND THAT IF I REVOKE

 

3



--------------------------------------------------------------------------------

THIS WAIVER WITHIN THE REVOCATION PERIOD, I WILL NOT BE ENTITLED TO RECEIVE THE
BENEFITS, EXCLUDING MY RIGHT TO RECEIVE THE OTHER PAYMENTS AND BENEFITS
DESCRIBED IN EXHIBIT C, IN CONNECTION WITH THE ENDING OF MY EMPLOYMENT WITH THE
COMPANY. I ALSO UNDERSTAND THAT IF I DO NOT REVOKE THIS WAIVER WITHIN THE
REVOCATION PERIOD, THIS WAIVER WILL BE FOREVER LEGALLY BINDING AND ENFORCEABLE
BEGINNING ON THE DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD
(THE “EFFECTIVE DATE”). THIS WAIVER IS NOT EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.

17. Retained Rights. Nothing in this Waiver shall result in any waiver, release,
discharge or effect of any kind upon (a) my rights to indemnification and the
advancement of expenses as an officer and/or director of Verso Corporation
and/or as a director or officer of any of its direct or indirect subsidiaries as
set forth in Verso Corporation’s Amended and Restated Bylaws, the constituent
documents of its subsidiaries, or the Indemnification Agreement dated as of
November 11, 2019, between Verso Corporation and me, to the maximum extent
provided therein, (b) my entitlement to protection under any and all insurance
policies that the Company may elect to maintain generally for the benefit of its
directors and officers against all costs, charges and expenses incurred or
sustained by me in connection with any action, suit or proceeding to which I may
be made a party by reason of my being or having been a director, officer or
employee of the Company (other than any dispute, claim or controversy arising
under or relating to the Agreement or this Waiver); or (c) any dispute, claim or
controversy arising under this Agreement.

[The signature page follows on the next page.]

 

4



--------------------------------------------------------------------------------

I acknowledge and agree that I have carefully read this Waiver in its entirety,
fully understand and agree to all of its terms, conditions and provisions, and
have signed this Waiver knowingly, voluntarily and free from any fraud, duress,
coercion or mistake of fact. Upon signing this Waiver, I agree to deliver it to
St. John Daugherty, Vice President, Legal and Corporate Affairs of Verso
Corporation.

 

Agreed to and Accepted:

/s/ Adam St. John

Adam St. John Date: September 30, 2020

 

5



--------------------------------------------------------------------------------

EXHIBIT B

BENEFITS

Notwithstanding any provision to the contrary in the Agreement or elsewhere, if
you breach any covenant or fail to perform any obligation imposed on you in the
Agreement, the Waiver, the CNC Agreement, or any other contract between the
Company and you, you will not be entitled to receive any of the Benefits and
will promptly return any and all Benefits already received to the Company. All
capitalized terms used but not defined herein have the meanings given to them
elsewhere in the Agreement.

1. CNC. The Company will pay to you $1,250,000 as compensation for the
performance of your confidentiality, non-competition and other obligations under
the CNC Agreement. The CNC payment will be made to you in 12 consecutive,
monthly installments of $104,166.67 each beginning in October 2020, and ending
in September 2021.

2. Severance. The Company will pay to you $625,000 as severance under the
Company’s severance policy. The severance payment will be made to you in a
single payment in October 2020.

3. Lost Retirement Benefits. The Company will contribute to your Deferred
Compensation Plan account an amount equal to $381,250 as two years of your Lost
Retirement Benefits (as defined in the CNC Agreement). The Lost Retirement
Benefits contribution will be made to your Deferred Compensation Plan account in
a single contribution within 90 days after the End Date.

4. 2020 VIP. The target amount of your annual cash bonus under the Company’s
2020 Verso Incentive Plan (the “2020 VIP”) is $625,000 (before pro-ration). As
provided in the CNC Agreement, you will remain eligible to receive a prorated
incentive award under the 2020 VIP. At the end of the 2020 fiscal year, the
Company will determine performance under the 2020 VIP in the ordinary course and
will determine the bonus that you would have been entitled to under 2020 VIP
based on actual performance (as though your employment had not terminated prior
to the end of the 2020 fiscal year and with any personal/individual goals deemed
satisfied at the target level),), with your final 2020 VIP bonus to be prorated
based on the number of days you were employed by the Company during the 2020
fiscal year. Your prorated 2020 VIP payment will be made to you at the time
incentive awards under the plan are paid to other senior executives of the
Company following the end of the 2020 fiscal year.

5. Stock Units. As of the End Date (and before giving effect to any acceleration
provided for in this paragraph), you held the following equity awards granted by
the Company: (i) a total of 109,213 restricted stock units (including dividend
equivalents credited through the End Date) subject to time/service-based vesting
requirements (but not performance-based vesting requirements) granted to you by
the Company under its Performance Incentive Plan (the “RSUs”) , and (ii) 87,745
restricted stock units (including dividend equivalents credited through the End
Date) subject to both time/service- and performance-based vesting requirements
granted to you by the Company under its Performance Incentive Plan (the “PSUs”).
As of the End Date, you will vest in 61,972 of the 109,213 RSUs, and the
remaining portion of the RSUs will terminate as of the End Date and you will
have no further right with respect thereto or in respect thereof. Your PSUs will
remain outstanding until the end of the applicable performance period, and the
number (if any) of the PSUs that vest as of the end of the applicable
performance period will equal (a) the number of PSUs that would be eligible to
vest based on actual performance for the performance period (as determined in
accordance with the applicable award agreement and before applying the
termination of employment/service rules applicable to the award) multiplied by
(b) a fraction, the numerator of which is the number of days you were employed
by the Company during the performance period and the denominator of which is the
total number of days in the performance period. Any portion of the PSUs that do
not vest as of the end of the applicable performance period pursuant to the
preceding sentence shall terminate as of the end of such performance period and
you will have no further right with respect thereto or in respect thereof. Any
RSUs and PSUs that vest pursuant to this paragraph will be paid in accordance
with the terms of the applicable award agreement. Except as set forth in this
paragraph, the RSUs and PSUs remain subject to the terms and conditions of the
applicable award agreements.

 

1



--------------------------------------------------------------------------------

6. Outplacement. The Company will pay to you $9,500, in lieu of providing you
with executive-level outplacement services as provided in the Company’s
severance policy. The outplacement payment will be made to you in a single
payment in October 2020.

7. Life Insurance. The Company will pay you $117,696 in lieu of the life
insurance-related benefits under the CNC Agreement. The payment will be made to
you in a single payment in October 2020.

8. Medical and Dental Insurance. You have the right, and you have indicated your
desire to elect, to continue the group medical and dental insurance coverage
provided by the Company for you and your eligible dependents pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
during the 24-month period (the “COBRA Period”) beginning on October 1, 2020,
and ending on September 30, 2022. If, and to the extent that, you elect to
receive continued group medical and dental insurance coverage in accordance with
COBRA, the cost of the continued coverage during the COBRA Period (the
“Continued Coverage”) will be shared by you and the Company, with you paying the
standard, active-employee portion of the cost of such coverage in effect
immediately prior to the End Date and the Company paying the balance of the cost
of such coverage to you. To the extent any such Company payments constitute
taxable income to you, the Company shall pay you an additional amount equal to
your federal, state and local income taxes imposed on such payments, as
determined by the Company in good faith and with any such payment to be paid
promptly after the start of the calendar year immediately following the calendar
year to which the coverage payments relate. Notwithstanding the foregoing:

(a) The Company’s obligation to pay its portion of the Continued Coverage will
cease effective as of the last day of the month in which you first become
eligible for comparable group medical and dental insurance coverage from another
employer, as determined jointly by the Company and you.

(b) The Company’s obligation to pay its portion of the Continued Coverage will
cease on the date the Company is no longer required to provide COBRA coverage to
you under applicable law.

(c) If, at any time during the COBRA Period, you are eligible for and elect to
receive medical and dental insurance coverage through the Medicare health
insurance program provided by the U.S. government (“Medicare”), in lieu of the
group medical and dental insurance coverage provided by the Company, then the
cost of the continued coverage under Medicare will be split between you and the
Company, with you and the Company paying portions of the cost in the same
proportions that would have been paid if you had elected the group medical and
dental insurance coverage provided by the Company.

9. Legal Fees. The Company will reimburse your reasonable legal fees incurred in
connection with the preparation and review of this Agreement, not in excess of
$10,000, within thirty days after receipt of reasonable substantiation.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

OTHER PAYMENTS AND BENEFITS

The Company has provided or will provide you with certain payments and benefits
that are affected by the ending of your employment with the Company. Summary
information regarding the payments and benefits and the effects of the ending of
your employment on them is provided below. The information, being summary in
nature, is qualified in its entirety by reference to the written plans,
programs, contracts and other documents underlying the payments and benefits. If
you have any questions about them, please direct your inquiries to Terry Dyer.
All capitalized terms used but not defined herein have the meanings given to
them elsewhere in the Agreement.

1. Unpaid Base Salary and Unused Vacation; Reimbursements. The Company will pay
you for thirty days of unused vacation for which you would be eligible in 2020,
with such payment calculated based on your daily base salary rate as in effect
immediately prior to the End Date. The unused vacation payment will be made to
you in a single payment on or promptly after September 30, 2020. The Company
will reimburse you for your reasonable travel and other business expenses
incurred by you in the performance of your duties to Verso through the End Date
(to the extent not previously reimbursed). This reimbursement payment will be
made to you as soon as practicable in accordance with Verso’s expense
reimbursement policy and procedures, and subject to you providing Verso with
reasonable documentation of the payment of such travel and other business
expenses. You represent that such unreimbursed expenses are consistent in amount
and nature with past practice.

2. Retirement Savings Plan (i.e., 401(k) Plan). Your individual contributions
and the Company’s matching contributions on your behalf under the Retirement
Savings Plan are vested, and your benefits under that plan will be paid in
accordance with the applicable terms of the plan.

3. Discretionary Annual Contribution Program. The Company’s contributions on
your behalf under the Discretionary Annual Contribution Program (formerly known
as the Supplemental Salary Retirement Program) are vested, and your benefits
under that plan will be paid in accordance with the applicable terms of the
plan.

4. Deferred Compensation Plan. Your benefits under the Company’s Deferred
Compensation Plan will be paid to you in accordance with the terms of the plan
and any election you made thereunder.

5. Medical and Dental Insurance. With respect to your right to continue the
group medical and dental insurance coverage provided by the Company for you and
your eligible dependents pursuant to COBRA, you will receive from the Company’s
COBRA administrator a COBRA Packet outlining your COBRA rights and including
election forms for enrollment.

6. Flexible Spending Account. If applicable and subject to the applicable plan
terms, you have the right under COBRA to continue your participation in the
health care flexible spending account (“FSA”) plan provided by the Company
through the end of the calendar year in which the End Date occurs, even if you
decide not to continue your medical and dental insurance coverage under COBRA.
There is no additional COBRA premium required for the continuation of your
health care FSA participation. If you do not continue your health care FSA
participation through COBRA, then only eligible health care charges incurred on
or before the End Date will be eligible for reimbursement under the health care
FSA plan.

7. Supplemental Life Insurance. If applicable, you have the right to transport
(also referred to as “port”) the group supplemental life insurance coverage on
your life, the life of your dependent spouse/domestic partner, or the life of a
dependent child to an individual life insurance policy offered by the Company’s
group life insurance provider, subject to the applicable plan terms. The Company
will provide you separately with materials relating to the porting of your group
supplemental life insurance coverage.

8. D&O Insurance. While there remains potential liability to you as a result of
your service as a director and officer of the Company, the Company will maintain
directors and officers liability insurance that provides coverage to you on the
same basis that such coverage is provided to the Company’s other officers and
directors who are then in service.

 

1